Title: From John Adams to David Sewall, 4 November 1815
From: Adams, John
To: Sewall, David



Dear Sir
Quincy November 4th 1815

your friendly letter of 31st October, has given me great pleasure. But if Envy were lawful I should envy the neatness, and firmness of your hand. Neither my eyes, nor my quivering fingers will allow me the power to write as you do.
The vicissitudes of the last year have been like the Hurricane of the last Equinox, unexampled in the memory of Man. What other changes are to follow? I fear the World has not grown more steady since the triumphs of the Allies. I thought Tom Paines, age of reason, an age of darkness visible, but I am now terrified with the prospect of an age of darkness that may, and will be felt. If you and I cannot be selfish enough to be indifferent, we ought to be wise enough “to trust the ruler with his skies.”
The Saline Mist that was diffused by the storm, was observed, here as with you. A thick film of Salt was found covering our glass windows, and the verdure of the grass & folliage, was not only tarnished but distempered by it.
The Peace is a subject of congratulation, but the duration of it, must be left to future counsels. America is not exempted from the Lot of Humanity. She has dangers enough, easy to foresee, and if she does not prepare for her own defence, she will deserve to suffer.
I dare not reason upon the prophecies of the Millennium. So many have erred from Peter the Hermit, to Priestly and Towers & our Friend West, that I have reason to distrust my learning. When I recollect the horrible butcheries of mankind, that have been excited by false interpretations, however honestly adopted, I dare not march upon such ground. Incedio per ignes suppositos cineri doloso.
I rejoice in a more liberal communication of sentiments, among the nations. Translations of the Bible into all languages & sent among all people, I hope will produce translations into English & French, Spanish & German & Italian of the sacred books of the Persians, the Chinese, the Hindoos, &c &c &c. Then our Grandchildren & my Great Grandchildren may compare notes, & hold fast all that is good.
Wentworth, Sewall, Dalton, Whitemore, Adams, are all that remain of our class, and these are more in proportion, than are to be found in any class before us or for twenty years after us. Ours I beleive has been the longest lived class in the Catalogue.
It would give me great pleasure, to see you at Quincy, not only for a few hours, but for days and weeks.
Before I conclude I have a favour to ask. In your Investigation, with our friend Jonathan, into the history of the name & Family of Sewall, did you ever find the name of Hull?
I have seen an original letter form the ancient Chief Justice Sewall to his son, Dr Sewall of the old South, in which he mentions the Dr’s Uncle Quincy, & some connection with a family of Hulls. If you can give me any information of the ancient connections between the Sewalls, Quincys, & Hulls, you will much oblige me.
I am, dear Sir your ancient classmate, and with great esteem and sincere affection your invariable friend
John Adams